MEMORANDUM OPINION
 
No. 04-08-00652-CR

IN RE Delfino GONZALEZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice
 
Delivered and Filed:	October 1, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
	Delfino Gonzalez seeks a writ of mandamus compelling the Universal City Municipal Court
"to set aside and quash or dismiss outstanding warrant order."  This court's mandamus jurisdiction
is governed by section 22.221 of the Texas Government Code, which expressly limits the mandamus
jurisdiction of our court to: (1) writs against a district court judge or county court judge in our
district; and (2) all writs necessary to enforce our jurisdiction.  Tex. Gov't Code Ann. § 22.221
(Vernon 2004).  Thus, this court has no authority to issue a writ of mandamus against a municipal
court judge unless it is necessary to enforce our jurisdiction.  In re Dockery, No. 04-07-0013-CV,
2007 WL 595057, *1 (Tex. App.San Antonio February 28, 2007, orig. proceeding) (mem. op.). 
Relator does not argue that issuance of the writ is necessary to enforce this court's jurisdiction.  
	Accordingly, the petition for writ of mandamus is dismissed for lack of jurisdiction.  							
								PER CURIAM
 
DO NOT PUBLISH



1.  Relator asserts this matter arises from proceedings in Bexar County, but he does not identify the trial court
or provide a cause number.